Citation Nr: 1734302	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Board previously considered and remanded this claim in October 2015.


FINDINGS OF FACT

1. The Veteran's sole disability, schizophrenia has been rated 100 percent disabling since June 15, 1991.

2. The issue of a disability rating in excess of 30 percent was finally adjudicated in the March 1989 Board decision.


CONCLUSION OF LAW

Compensation for TDIU after June 15, 1991 is moot and compensation for TDIU prior to June 15, 1991 is dismissed as a matter of law.  38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.2011(a); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the VA's duty to assist nor duty to notify is implicated.  The Court recognized that these procedural duties do not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In the instant case, the facts are not in dispute, the Veteran's claim is determined as a matter of law, and procedural duties are not implicated. 

II. TDIU Analysis

The Veteran asserts that he is entitled to TDIU, specifically during the period prior to the grant of 100 percent disability for schizophrenia that took effect on June 15, 1991.    

In the October 2015 remand, the Board directed the RO to send the Veteran notice and adjudicate his claim for TDIU.  On remand, the RO denied compensation for TDIU as moot.  The Board agrees that compensation for TDIU during the period on appeal, or any time after June 15, 1991, is moot.  Beginning on that date, the Veteran received a 100 percent rating for schizophrenia.  The Veteran is not service-connected for any other disability, which could entitle him to additional compensation; therefore, after June 15, 1991, the issue of TDIU is moot.  See Bradley v. Peake, 22 Vet. App. 280, 292-94 (2008) (determining that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC))

Turning to the question of entitlement to TDIU prior to June 15, 1991, the Veteran contends that he had a claim for TDIU that remains pending and can allow him to be awarded TDIU compensation for that time.

The Court of Appeals for Veterans' Claims (Court) has held that a claim for TDIU is part and parcel of an underlying claim for an increased rating of a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the underlying increased rating claim was for schizophrenia.  The Board denied a rating in excess of 30 percent in March 1989.  Board decisions are final when issued, with a few exceptions, to include reconsideration.  38 C.F.R. § 20.1100(a).  The Veteran did not file a motion for reconsideration of the March 1989 decision, and the denial of higher ratings became final.  

The Veteran, however, contends his implied claim for TDIU was not addressed by the Board decision and remained pending on appeal.  The Court of Appeals for Veterans' Claims addressed a similar fact pattern in Locklear v. Shinseki, 24 Vet. App. 311 (2011).  The Court wrote that the award of a disability rating less than 
100 percent generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU.  Id. at 316; see also Ingram v. Nicholson, 21 Vet. App. 232, 249 (2007) (indicating that adjudication of a disability rating, without more, should ordinarily serve as reasonable notice of the denial of a TDIU).  The circumstances required for an implicit denial are that a reasonable person would understand from the decision that the request for benefits, while not explicitly addressed, was nevertheless adjudicated and denied in the decision.  Locklear, 24 Vet. App. at 315.  

In this case, the Veteran had notice that his disability claim was being rated less than 100 percent.  Additionally, the March 1989 Board decision discussed pressures at work, difficulty coping with stress, and impairment on industrial adaptability and earning capacity.  Therefore, the Veteran also had notice that the Board considered effects on employment when denying his claim.  Nevertheless, the Veteran chose not to appeal the Board's decision or ask for reconsideration.  Based on the Court's holding in Locklear, the March 1989 denial of a rating in excess of 30 percent included an implicit denial of TDIU.       

When he initiated his current claim in March 2011, the Veteran wrote that he was claiming an earlier effective date for the total disability rating.  As discussed, the March 1989 Board decision implicitly denied any rating in excess of 30 percent and became final when issued.  See Locklear, 24 Vet. App. at 311; 38 C.F.R. § 20.1100(a).  The Court has held that there can be no freestanding claim for an earlier effective date; meaning, the question of an earlier effective date can only be raised as an appeal of the underlying grant of benefits.  See Rudd v. Nicholson, 
20 Vet. App. 296, 299 (2006).  The Court in Rudd not only addressed effective date in the context of the grant of service connection but also in regard to the grant of an increased rating.  See id. at 300.  As there is no active appeal for the denial of increased ratings, the current appeal is a freestanding claim for an earlier effective subject to the Court's holding in Rudd.  The claim for an increased rating prior to June 15, 1991, to include TDIU compensation, is dismissed as a matter of law.  See id. at 300.


ORDER

Compensation based on TDIU is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


